UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5018


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT TYRONE CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00019-D-1)


Submitted:   December 20, 2013            Decided:   January 23, 2014


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William T. Russell, Jr., Juan A. Arteaga, SIMPSON THACHER &
BARTLETT, LLP, New York, New York, for Appellant. Thomas G.
Walker,   United  States   Attorney,   Jennifer P. May-Parker,
Yvonne V. Watford-McKinney, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Tyrone Campbell pled guilty to possession of a

firearm by a convicted felon.                     He now appeals his 188-month

sentence.      We affirm.

              Campbell’s Guidelines range was 180-210 months.                                At

sentencing on November 13, 2012, the district court overruled

three     factual     objections        to       the       presentence        investigation

report.       The    court    then    heard      Campbell’s        allocution        and    the

arguments of counsel.           Pertinent to this appeal, Campbell asked

that,    in    accordance      with     U.S.      Sentencing        Guidelines         Manual

§ 5G1.3(b)(1)        (2012),    he    receive          credit    against       his    federal

sentence for approximately fourteen months that he had served on

a related state sentence.

              The district court found that Campbell was entitled to

credit    under      the     Guidelines.              In    imposing      the     188-month

sentence, the court emphasized that the sentence reflected that

credit.

              Campbell contends that the district court’s sentence

was unreasonable under the totality of the circumstances.                                  This

court     reviews      a     sentence    for          procedural        and     substantive

reasonableness under an abuse of discretion standard.                                See Gall

v. United States, 552 U.S. 38, 51 (2007).

              We    discern    no    error       in    this     case.     The     188-month

sentence is procedurally reasonable: the district court properly

                                             2
calculated the advisory Guidelines range, considered the factors

set forth at 18 U.S.C. § 3553(a) (2006), analyzed the arguments

presented    by   the     parties,    and    sufficiently    explained      the

selected    sentence,     including   the    credit   applied    pursuant    to

U.S.S.G. § 5G1.3(b)(1).           See Gall, 552 U.S. at 49-51; United

States v.   Lynn,   592 F.3d 572,   575-76   (4th   Cir.   2010).      We

further conclude that the sentence is substantively reasonable

based on the totality of the circumstances.

            We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      3